DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 21 June 2022.
Claims 3 are previously presented.
Claims 1-2, 4-6 are currently amended.
Claims 1-6 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Crespo (CRESPO, ALEJANDRO JC, JOSÉ M. DOMÍNGUEZ, BENEDICT D. ROGERS, MONCHO GÓMEZ-GESTEIRA, S. LONGSHAW, R. J. F. B. CANELAS, RENATO VACONDIO, ANXO BARREIRO, AND O. GARCÍA-FEAL. "DualSPHysics: Open-source parallel CFD solver based on Smoothed Particle Hydrodynamics (SPH)." Computer Physics Communications 187 (2015, online 2014): pp204-216) [NPL Document “U” on the PTO-892 filed 12 May 2021] in view of Sun (SUN, XIAOSONG, MIKIO SAKAI, AND YOSHINORI YAMADA." Three-dimensional simulation of a solid-liquid flow by the DEM-SPH method." Journal of Computational Physics 248 (2013):147-176).

Regarding claim 1, Crespo discloses a particle simulation device (P205:§1:¶4: “DualSPHysics is implemented in C++ and CUDA and is designed to launch simulations either on multiple CPUs using OpenMP or on a GPU.”; P209:§3: e.g. from ¶1 – “The DualSPHysics code is the result of an optimised implementation that uses good practice approaches for CPU and GPU SPH computation”) comprising circuitry (P205:§1:¶4: “DualSPHysics is implemented in C++ and CUDA and is designed to launch simulations either on multiple CPUs using OpenMP or on a GPU.”; P209:§3: e.g. from ¶1 – “The DualSPHysics code is the result of an optimised implementation that uses good practice approaches for CPU and GPU SPH computation” EN: CPU or GPU may be the circuitry) configured to:
acquire initial structure information indicating an initial position and a shape of a structure (P211:left: “The position of fixed boundary particles is only stored in the first file since they remain unchanged throughout the simulation.”; P212:§4.4: “Case.xml contains all the parameters of the system configuration and its execution, such as key variables (i.e. smoothing length, reference density, gravity, coefficient to calculate pressure, speed of sound), the number of particles in the system, movement definition of moving boundaries and properties of moving bodies. The binary file Case.bi2 contains the initial particle data; arrays of position, velocity and density and headers.”) within a work space, the work space being a total area in which particles move (P207:§2.5: e.g. title “Particle motion”; PP207-208:§§2.7.1-2.7.2: e.g. eqs 20 and 23 [where r denotes position and v denotes velocity]; P208:§2.8:¶1: “In DualSPHysics, the boundary is described by a set of particles that are considered as a separate set to the fluid particles.”; P208:§2.8.3: discussing “independently” moving particles, i.e. by a prescribed motion; P208:§2.8.4: discussing updating particles for a rigid body in the fluid [where r denotes position and u denotes velocity]; P209:§3:¶2: “Physical quantities are updated in the next step starting from the values of physical variables at the present time step, the interaction forces and the new time step value. Particle information (velocity and density) are saved on local storage (the hard drive) at defined times”; P213:fig 2 showing ta total area in which particles move.), the work space including a first area, in which particles within a vicinity of a surface of the structure move, and a second area, in which particles outside the vicinity of the surface of the structure move (P206:§2.1:¶1: “the parameter h (the smoothing length) controls the size of the area around particle a in which neighbouring particles are considered”; P208:§2.8:¶1: “In DualSPHysics, the boundary is described by a set of particles that are considered as a separate set to the fluid particles. The software currently provides functionality for solid impermeable and periodic open boundaries. Methods to allow boundary particles to be moved according to fixed forcing functions are also present”; P208:§2.8.1:¶1: “This method sees boundary particles that satisfy the same equations as fluid particles, however they do not move according to the forces exerted on them. Instead, they remain either fixed in position or move according to an imposed/ assigned motion function (i.e. moving objects such as gates or wave-makers).” EN: The areas within the smoothing length of the boundary particles are within a vicinity of a surface. Those outside the smoothing length are outside the vicinity of the surface);
set a plurality of virtual areas within the vicinity of the surface of the structure based on the initial position and the shape of the structure indicated by the initial structure information (P206:§2.1:¶1: “the parameter h (the smoothing length) controls the size of the area around particle a in which neighbouring particles are considered”; P208:§2.8:¶1: “In DualSPHysics, the boundary is described by a set of particles that are considered as a separate set to the fluid particles. The software currently provides functionality for solid impermeable and periodic open boundaries. Methods to allow boundary particles to be moved according to fixed forcing functions are also present”; P208:§2.8.1:¶1: “This method sees boundary particles that satisfy the same equations as fluid particles, however they do not move according to the forces exerted on them. Instead, they remain either fixed in position or move according to an imposed/ assigned motion function (i.e. moving objects such as gates or wave-makers).” EN: The areas within the smoothing length of the boundary particles are the virtual areas.) and
calculate a distance to the surface of the structure for each of the plurality of set virtual areas (P208:§2.8.4: eqs 27b and 28 [where R0 is center of mass and rk is a particle of the rigid body]);
acquire position information indicating a position of a particle within the vicinity of the
surface of the structure (P209:§3:¶2: “Only a list of particles, ordered according to the cell to which they belong, is generated. - All the arrays with the physical variables of the particles are reordered according the list of particles” EN: as previously shown, “position” is among the physical variables, here it is used to determine which “cell” a particle is in. This is done for all particles and accordingly particles within the vicinity);
specify a virtual area, of the plurality of virtual areas, within a preset distance from the position of the particle indicated by the position information (P206:§2.1:¶1: “the parameter h (the smoothing length) controls the size of the area around particle a in which neighbouring particles are considered”; P209:§3:¶1: “Each particle interacts with all its neighbouring particles (at a distance <2 h) solving momentum and continuity equation”), the specified virtual area including at least a portion the particle (P208:§2.8:¶1: “In DualSPHysics, the boundary is described by a set of particles that are considered as a separate set to the fluid particles.”; P208:§2.8.4:¶1: “By assuming that the body is rigid, the net force on each boundary particle is computed according to the sum of the contributions of all surrounding fluid particles according to the designated kernel function and smoothing length.” EN: All boundary and fluid particles in the virtual area of a fluid particle may be the “multiple particles” or all of the fluid and boundary particles within the virtual area of a boundary particle may be the “multiple particles”.);
calculate and store a distance from the particle to the structure based on the distance for the specified virtual area (P209:§3:¶1: “Each particle interacts with all its neighbouring particles (at a distance <2 h) solving momentum and continuity equation” EN: when the neighboring particle is a boundary particle, the distance to be compared to “2 h” is a particle-structure distance. It is based on the distance for the virtual area since the boundary particle position itself is based on the distance for the virtual area as shown above. And P205:§1:¶4: “DualSPHysics is implemented in C++ and CUDA and is designed to launch simulations either on multiple CPUs using OpenMP or on a GPU.”; P209:§3: e.g. from ¶1 – “The DualSPHysics code is the result of an optimised implementation that uses good practice approaches for CPU and GPU SPH computation” EN: using a CPU or GPU necessitates storing to operate on the value, e.g. using registers);
calculate an interaction force between the particle and the structure based on the distance (P208:§2.8.1:¶2: “When a fluid particle approaches a boundary and the distance between its particles and the fluid particle becomes smaller than twice the smoothing length (h), the density of the affected boundary particles increases, resulting in a pressure increase. In turn this results in a repulsive force being exerted on the fluid particle due to the pressure term in the momentum equation”; P209:§3:¶1: “Each particle interacts with all its neighbouring particles (at a distance <2 h) solving momentum and continuity equation … Physical quantities are updated in the next step starting from the values of physical variables at the present time step, the interaction forces and the new time step value”; see also §2.8.4 discussing force on the rigid body for which the force on the fluid particle would be opposite.); 
calculate a position and a speed of the particle in a next time step based on the interaction force (PP207-208:§§2.7.1-2.7.2: e.g. eqs 20 and 23 [where r denotes position and v denotes velocity and F denotes force]; P209:§3:¶1: “Particle information (velocity and density) are saved on local storage (the hard drive) at defined times”); and
simulate behavior of the particle and the structure in the next time step by moving each of the plurality of set virtual areas within the work space with a positional relationship with the structure maintained (P208:§2.8.1:¶1: “Instead, they remain either fixed in position or move according to an imposed/assigned motion function (i.e. moving objects such as gates or wave-makers)”; P208:§2.8.4: discussing rigid body motion, i.e. motion where particle position with respect to body position is maintained.); and
wherein movement of each of the plurality of set virtual areas and the calculation of the position and the speed of the particle are performed during the same time step (P207:eqs 20, P208:eqs 22-23; P208:eq 26; and P208:§2.8.4:¶1: “Eqs. (27a) and (27b) are integrated in time in order to predict the values of V and Ω for the beginning of the next time step. Each boundary particle within the body then has a velocity given by [eq 28]. Finally, the boundary particles within the rigid body are moved by integrating Eq. (28) in time. The work of [27,43] show that this technique conserves both linear and angular momenta.” EN: As shown in eq 26, the force on the fluid particle is opposite the force on the boundary particle, and as shown by the remaining equations and conservation of linear and angular momentum these are for a time step, i.e. to conserve the momentum the sum of forces for a time step must sum to 0.),
the first area of the work space is smaller than the total area of the work space (EN: as cited above, the areas within the smoothing length of the boundary particles are within a vicinity of a surface and accordingly smaller than the total area which includes particles outside of the vicinity).
Crespo does not explicitly disclose at least one virtual area being set to be within a periphery of the structure and at least one virtual area being set to be outside the periphery of the structure;
storing [a distance to the surface of the structure for each of the plurality of set virtual areas] and based on the stored distances [simulate behavior of the particle and the structure in the next time step by moving each of the plurality of set virtual areas within the work space] (that is Crespo does not teach the storing, collectively, of the distances and simulating using the stored distances); and
distances to the structure are calculated and stored only for positions within the first area of the work space, thereby requiring less memory for storage and retrieval of the stored distances than a conventional system in which distances to a structure are calculated and stored for all positions in a total area of a work space.
However, Sun teaches at least one virtual area being set to be within a periphery of the structure and at least one virtual area being set to be outside the periphery of the structure (P161:¶1: “Usually, DFs are implemented using a background mesh where the values of boundary distance are calculated using prescribed boundary shape data and cached on each mesh node” and fig 8. EN: The mesh cells are virtual areas and are within and without the boundary as shown in fig 8.);
storing [a distance to the surface of the structure for each of the plurality of set virtual areas] (P161:¶1: “Usually, DFs are implemented using a background mesh where the values of boundary distance are calculated using prescribed boundary shape data and cached on each mesh node” EN: caching is storing) and based on the stored distances [simulate behavior of the particle and the structure in the next time step by moving each of the plurality of set virtual areas within the work space] (P161:¶1: “When the DF at some point is requested, we first transform the point into the local coordinates of the DF system, next perform a simple lookup to locate the corresponding grid and then interpolate the value using those stored on the nodes.” And ¶3: “DFs hold for rigid motions of walls” And ¶6: “We are now able to evaluate the correction factor C directly substituting the distance yielded by the DF in Eq. (15). At the same time, the actual value of C is calculated using a numerical quadrature scheme, where the integral Eq. (13) is evaluated upon very fine grids.” EN: eqs 13 and 15 are for calculating the motions see discussion at pp149-150:§§3.1 and 3.2); and
distances to the structure are calculated and stored only for positions within the first area of the work space (P161:¶1: “In fact, in the DEM–SPH method, the canonical definition of DF by Eq. (63) could be relaxed. The reason is that, for those particles sufficiently far from the border, neither DEM rigid contact nor SPH boundary force really appears. So it is not mandatory to inform them of the precise boundary distance; instead a fake value larger than max({dk}, 2h) is returned.” EN: all values outside the vicinity have (collectively) a single value and thus need not store individual values), thereby requiring less memory for storage and retrieval of the stored distances than a conventional system in which distances to a structure are calculated and stored for all positions in a total area of a work space (EN: this necessarily follows from storing fewer values).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Crespo with the teachings of Sun to include “at least one virtual area being set to be within a periphery of the structure and at least one virtual area being set to be outside the periphery of the structure; storing [a distance to the surface of the structure for each of the plurality of set virtual areas] and based on the stored distances [simulate behavior of the particle and the structure in the next time step by moving each of the plurality of set virtual areas within the work space]”; and distances to the structure are calculated and stored only for positions within the first area of the work space, thereby requiring less memory for storage and retrieval of the stored distances than a conventional system in which distances to a structure are calculated and stored for all positions in a total area of a work space” by using the boundary profiles and distance function of Sun in place of the boundary particle method of Crespo since Sun explicitly discloses this as an alternative to the boundary particle methods, i.e. “Conventionally, almost all these models are featured with using of special wall particles, and generally they could be categorized into three main methodologies, with (A) Boundary particles that exert repelling forces usually shaped as some kinds of molecular forces on the fluid particles [53,62], which is a straightforward implementation for non-penetration conditions; … . An alternative boundary model based on a variational approach was proposed and applied to two-dimensional system by Kulasegaram et al. [40]. In the present study, we reinvented and extended that approach. … In this section, we show how the boundary profiles, i.e. the boundary distance and boundary normal, are calculated. They are vital to evaluate the correction factor C. In the current work, fast evaluation of these items is achieved by using distance functions” (Crespo at P159).
	
	Regarding claim 2, Crespo discloses the particle simulation device according to claim 1 (in combination as shown above), wherein the circuitry sets a plurality of virtual areas within the vicinity of the surface of the structure in a range based on the preset distance (P208:§2.8.4:¶1: “By assuming that the body is rigid, the net force on each boundary particle is computed according to the sum of the contributions of all surrounding fluid particles according to the designated kernel function and smoothing length.” EN: the updating at each time step may be setting of the boundary particles according to preset distance (“smoothing length”) in view of updating the positions based on smoothing length.).

Regarding claim 3, Crespo discloses the particle simulation device according to claim 1 (in combination as shown above), wherein the circuitry calculates a position and a speed of the structure in the next time step based on the interaction force (P208:§2.8.4: discussing the update to the rigid body in view of the fluid particles [where rk are positions of the particles of the body, R0 is the position of the body [center of mass], and uk are the velocities).

Regarding claim 4, Crespo discloses the particle simulation device according to claim 1 (in combination as shown above), wherein the specified virtual area is a particle-shaped area (P208:§2.8: “In DualSPHysics, the boundary is described by a set of particles that are considered as a separate set to the fluid particles.”).

Regarding claim 5, the claim recites a method comprising steps which are substantively the same as those carried out by the device of claim 1. Accordingly, claim 5 is rejected in view of the same teachings of the Crespo and Sun disclosures as presented for claim 1.

Regarding claim 6, the claim recites a medium having a computer program causing a computer to execute functions which perform steps which are substantively the same as those carried out by the device of claim 1. Accordingly, claim 6 is rejected in view of the same teachings of the Crespo and Sun disclosures as presented for claim 1. [note that as the citations for claim 1 show, it is a computer program [implemented in C++ and CUDA, see also P205:§1:¶5 – “DualSPHysics is an open-source code developed and redistributed under the terms of the GNU General Public License as published by the Free Software Foundation”] which is executed by CPUs or GPUs, see also P209:§3:¶4, i.e. “this facilitates the use of the code not only on workstations with a CUDA enabled NVIDIA GPU but also on machines with suitable CPU processing hardware” indicating a medium [that which stores the code for workstations and machines].

Response to Arguments
Statement of the Substance of the Interview:
Examiner: The examiner interview summary is found on the PTO-413 filed 10 June 2022.

Objections:
Examiner: the objections are withdrawn in view of the amendment to the claims.

Rejections Under 35 U.S.C. § 101:
Applicant’s arguments, see page 8 (¶3) to page 9 (¶1), of the remarks filed 21 June 2022, with respect to claims 1-6 have been fully considered and are persuasive.  The rejection of claims 1-6 under 35 USC §101 has been withdrawn.
In particular, the amendments clarify the claimed invention such that the technological field of particle simulation is made more efficient via the storing of distance values which are later used for simulation. This includes claimed elements that one of ordinary skill would recognize and as described in the specification at [0067]-[0069].

Rejections Under 35 U.S.C. § 103:
Applicant (P10:¶2):
In addition, Applicant respectfully disagrees with the positions set forth in the Response to Arguments section of the Office Action. In particular, Applicant submits that the cited parts of Crespo are not related to each other. Specifically, the parts of Crespo cited for the calculation of the distance between the virtual region and the structure surface and the parts of Crespo cited for the calculation of the distance between the particle and the structure based on the calculated distance are not related to each other.
Examiner’s response:
The examiner respectfully disagrees. The argument does not cite the claim language, but the note that the claim requires “calculate and store a distance to the surface of the structure for each of the plurality of set virtual areas”; however, no particular distance is claimed; and “calculate and store a distance from the particle to the structure based on the distance for the specified virtual area”; however, not particular calculation is claimed, i.e. only “based on”. As shown in the rejection, Crespo calculates a distance from a center of mass which is used in updating the motion of the boundary particles and accordingly the virtual areas. When the fluid particle distance is calculated in relation to the boundary particle this is necessarily based on the center of mass distance since it is used to update boundary particles. For these reasons, the argument is unpersuasive.

Remaining arguments of this section:
Examiner: The remaining arguments of this section have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-6 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
YAMADA, YOSHINORI, AND MIKIO SAKAI. "Lagrangian–Lagrangian simulations of solid–liquid flows in a bead mill." Powder technology 239 (2013): 105-114.
Discussing particle dynamics simulations using methods similar to those of the Sakai and Sun disclosures.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147